Citation Nr: 0909661	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-10 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Propriety of an increase in apportionment paid to the 
Veteran's daughter, J.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law

Appellant represented by:	None


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to December 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which increased the amount of apportionment paid to 
the Veteran's daughter, J.

For the reasons addressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA regulations provide for two types of apportionments. A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450. More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support. It is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest. In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Moreover, apportionment of more than 50 percent 
of the veteran's benefits is ordinarily considered to 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for 
any apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became "helpless", i.e. 
permanently incapable of self- support. 38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. § 3.57 (2008).  Pursuant to 38 C.F.R. 
§ 3.356(a) (2007), a child must be shown to be permanently 
incapable of self- support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  The 
focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).


The Board notes that the "benefit-of-the-doubt" rule is not 
for application in a contested claim such as this case 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

Historically, the record reflects that apportionment was 
awarded for the Veteran's children by a July 2000 decision.  
A subsequent September 2003 rating decision determined that J 
had permanent incapacity for self-support (i.e., she was a 
helpless child for VA purposes).  In September 2007, a claim 
was received to increase the amount of apportionment for J, 
contending that the Veteran had not maintained his on the 
court ordered insurance required, nor had he paid any of the 
past or present medical bills he was ordered to pay.  
Correspondence was sent to the veteran in October 2007 
requesting information regarding this claim, and he did not 
respond to that request.  An increase in the amount of 
apportionment paid to J was subsequently awarded in December 
2007.

The Veteran appealed the award of increased apportionment to 
J.  In the December 2007 Notice of Disagreement (NOD), it was 
contended that the State of Ohio had found J's child support 
to be current.  However, no documentation was submitted in 
support of this contention.  Further, as detailed in the 
February 2008 Statement of the Case (SOC) VA has no evidence 
that the Veteran had been ordered to pay child support for J 
or that he was currently paying such child support.  In 
short, the RO found that the evidence of record did not 
reflect the Veteran was reasonably discharging his 
responsibility for J's support.  Moreover, the Board observes 
that the Veteran did not indicate the amount of child support 
he has purportedly paid for J's care.  Additionally, it is 
not clear when he purportedly paid this child support, and, 
thus, it is possible it was paid subsequent to the December 
2007 decision in this case.

Nevertheless, as the Veteran has indicated he is taking 
efforts to reasonably discharge his responsibility for J's 
support, the Board concludes that a remand is required in 
order to request more specific information on this matter, as 
well as supporting documentation.  

Accordingly, the case is REMANDED for the following action:

1.  Please contact J's custodian/mother 
and ask that she provide updated 
information about all monthly income and 
expenses, including any child support 
payments from the Veteran.

2.  The Veteran should also submit 
another statement concerning his monthly 
income and expenses.  In doing so, he 
should be afforded another opportunity to 
verify any child support payments made on 
behalf of J.

3.  After reviewing the additional 
evidence, readjudicate the claim 
concerning the apportionment of the 
Veteran's VA disability benefits on 
behalf of his dependent child.  Both 
parties should be provided with a 
Supplemental SOCs so that each can be 
afforded the opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

